PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
Patent No. 10,928,158
Issued February 23, 2021
Application No. 16/409,824
Filed: May 12, 2019
Attorney Docket No. 7291/1                                 
:
:   DECISION ON REQUEST
:   FOR REFUND
:
:
:




This is a decision on the petition filed December 08, 2021, which is being treated as a petition under 37 CFR 1.181 (no fee), requesting refund of multiple claim fees for the above-identified application.

The request is DISMISSED.

Applicant files the above request for refund of $3,360.00 stating, “the fees related to the excess claims and multiple dependencies were unnecessarily charged to applicant deposit account on December 03, 2020, because the claim that were included in the response were submitted in error”.

On December 03, 2020, Applicant filed an amendment, in part for the purpose of amending and replacing the prior versions of claims. The amendments included the adding of multiple dependent claims.

On December 23, 2020, applicant filed a supplemental amendment, for the purposes of removing the multiple dependent claims added in the amendment filed December 03, 2020.  A request for refund of the multiple dependent claim fees accompanied the supplemental amendment.

On July 26, 2021, the request for refund was dismissed for change of purpose.

On December 08, 2021, the instant petition was filed. 

Applicant is encouraged to note MPEP 607.02 which states:




Under 35 U.S.C. 42(d) and 37 CFR 1.26, the Office may refund: (1) a fee paid by mistake (e.g., fee paid when no fee is required); or (2) any fee paid in excess of the amount of fee that is required. See Ex parte Grady, 59 USPQ 276, 277 (Comm’r Pat.1943) (the statutory authorization for the refund of fees under the “by mistake” clause is applicable only to a mistake relating to the fee payment).

When an applicant or patentee takes an action “by mistake” (e.g., files an application or maintains a patent in force “by mistake”), the submission of fees required to take that action (e.g., a filing fee submitted with such application or a maintenance fee submitted for such patent) is not a “fee paid by mistake” within the meaning of 35 U.S.C. 42(d).

37 CFR 1.26(a) also states:

“The Director may refund any fee paid by mistake or in excess of that required. A change of purpose after the payment of a fee, such as when a party desires to withdraw a patent filing for which the fee was paid, including an application, an appeal, or a request for an oral hearing, will not entitle a party to a refund of such fee.”

Here, applicant is not entitled to a refund, as the fees were not “paid by mistake.”  Applicant submitted multiple dependent claims at the time of filing the amendment on December 03, 2020, in the above-identified application. 

The amendment filed December 03, 2020, gave the Office authorization to charge applicant’s deposit account for any filing fees for presentation of extra claims under 37 CFR 1.16. The amendment included multiple dependent claims for which the excess claim fees charged by the USPTO on December 03, 2020, were due.  No refund will be made for claims that have already been paid for. See MPEP 607(III).  

In view of the above, the request for refund cannot be granted, the multiple dependent claim fees were properly charged to applicant’s deposit account. 

Telephone inquiries concerning this decision may be directed to the Michelle R. Eason at (571) 272-4231.  


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions